On the State of Florida’s Motion for Rehearing

ROTHSCHILD, RONALD J., Associate Judge.
We deny the Appellee’s motion for rehearing,' withdraw our previous opinion, and substitute this opinion in its place. The second paragraph of our previous opinion remanding the case to the trial court to correct the disposition order was in error.
The Appellant, J.T., appeals the disposition order that the trial court, entered committing him to a low-risk residential program for a second degree misdemeanor despite the Department of Juvenile Justice’s recommendation of probation. We agree with the trial court and affirm the disposition order, as there is no error.

Affirmed.

POLEN and MAY, JJ., concur.